Citation Nr: 1758213	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  14-35 047A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a total disability rating based on an individual unemployability.


REPRESENTATION

The Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V-N. Pratt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1967 to April 1969.  He is the recipient of various service awards, including the Purple Heart, Vietnam Service Medal, Combat Infantryman's Badge, National Defense Service Medal, and the Vietnam Campaign Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In October 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.



FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, his service-connected disabilities preclude him from securing or maintaining any form of substantially gainful employment. 


CONCLUSION OF LAW

The criteria for an entitlement to a TDIU are met.  38 U.S.C.A. §§ 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.25 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2017).  A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340(a)(1), 4.15 (2017). 

TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  In exceptional circumstances, where the Veteran does not meet the percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment due to service-connected disability.  38 C.F.R. § 4.16(b). 

The Veteran asserts that he is unemployable as a result of his right knee injury, which has limited him to walking very short walking distances, and has made it difficult for him to get up and down from chairs.  See January 2013 Statement in Support of Claim.  He also asserts that his PTSD is a major concern due to his concentration, distraction, irritability, depression and mood swings.  Id.

The record reflects that the Veteran is service-connected for post-traumatic stress disorder (PTSD) at 70 percent; right thigh shrapnel wound at 30 percent; bilateral tinnitus at 10 percent; traumatic arthritis of the right knee with lateral instability at 10 percent; traumatic arthritis of the right knee with limitation of extension at 10 percent; bilateral hearing loss at a non compensable rating; left calf scar residuals of shrapnel wound at a noncompensable rating; right thigh scar at a noncompensable rating; and residual scar of the right knee, associated with traumatic arthritis with limitation of extension of the right knee at a non-compensable rating.  Therefore, the Veteran's combined disability rating is 90 percent.  See 38 C.F.R. § 4.25.

While the Veteran meets the minimum percentage requirement of 38 C.F.R. § 4.16(a), the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2016); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Id.

In this case, the Board finds that the evidence is in relative equipoise, and resolving all doubt in favor of the Veteran, his combined service-connected disabilities are significant enough to preclude him from maintaining or following a substantially gainful occupation.  

The evidence of record reflects that the highest level of education the Veteran completed was four years of high school.  See October 2012 VA Form 21-8940 Veteran's Application for Increased Compensation Based on Unemployability (TDIU Application).  His TDIU application further reflects that he has not worked a full-time job since he became too disabled to work in November 2009.  Id.

In a March 2012 VA examination for PTSD, the VA examiner described the functional limitations of his PTSD disability as an occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The Veteran reported that after Vietnam, he worked for AT & T, where he worked inside offices, and retired in 2008 after 38 years.  The VA examiner attributed symptoms of depressed mood, anxiety, chronic sleep impairment, mild memory loss, flattened affect and disturbances of motivation and mood to his PTSD disability.

A March 2012 Private Medical Opinion indicates that a licensed counseling psychologist, MFM, PhD (Dr. MFM), first treated the Veteran in 1988 and that the main focus of the treatment was the Veteran's anxiety, depression and mood swings.  Dr. MFM further noted that the Veteran had a tendency to be somewhat withdrawn from people, due to his anxiety, depression, and also, hearing loss.

In an April 2013 VA examination for muscle injuries, the VA examiner indicated that the Veteran's knee condition impacted his ability to work.  The VA examiner further explained that his knee condition precludes him from any physical type of work where he would be required to stand or walk for greater than 30 minutes at a time; and that he would not be able to perform duties that include climbing, frequent walking , especially on uneven terrain, squatting, crawling, or frequent bending/stooping.  

At his videoconference hearing, the Veteran indicated that his service-connected disabilities, including and not limited to, his PTSD and bilateral hearing loss, made it difficult for him to secure employment.  See October 2016 Videoconference Hearing Transcript.  He testified that during his tenure at AT & T, he worked on his own most of the time, where he worked on the inside doing computer programming for long distance phones.  Id.  The Veteran further explained that he had some issues with his hearing, as well as getting along with other people, and that AT & T accommodated him by providing him with work in which he could work by himself.  Id.

The record summarily reflects, at the very least, evidence that the Veteran possesses multiple mental and physical impairments which affect his ability to secure or maintain substantially gainful employment.  As the evidence reflects, his PTSD disability would preclude him from working with others or the public, since he has a difficult time working with others, and his PTSD symptoms cause him to be withdrawn from others, among other factors.  His physical problems also impair his capacity for strenuous physical labor since his knee disability precludes his ability to stand or walk for long periods; and perform duties involving climbing and/or walking on uneven terrain, squatting, crawling, or frequent bending/stooping.  His work experience is also limited to the tasks he performed for the same employer for 38 years, where his disabilities were accommodated; and he has not worked a full-time job in eight years.  Consequently, his options for securing or maintaining substantially gainful employment are very limited, at best.  Therefore, based on the foregoing reasons, and resolving all reasonable doubt in favor of the Veteran, a TDIU is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2017).  


ORDER

Entitlement to a TDIU is granted.



____________________________________________
BRADLEY W. HENNINGS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


